·•
           Case 2:16-cv-00746-MRH Document 148 Filed 01/16/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     THOMAS LUCA, JR.,                                 )
                                                       )
                    Plaintiff,                         )
                                                       )
                            V.                         )    2:16-cv-00746
                                                       )
     WYNDHAM WORLDWIDE                                 )
     CORPORATION ET AL,                                )
                                                       )
                    Defendants.                        )


                                                 ORDER

            AND NOW, this 16th day of January, 2019, it is hereby ORDERED that for the reasons

     set forth in the Court's Opinion of this date, the Motion for Judgment on the Pleadings, or in the

     alternative, Motion for Reconsideration filed by Defendants Wyndham Hotel Group, LLC, and

     Wyndham Hotels and Resorts, LLC, (ECF No. 87) is GRANTED. Count II of Plaintiffs Class

     Action Complaint, alleging a violation of N.J.S.A. §§ 56:12-14, is DISMISSED WITH

     PREJUDICE.

            IT IS SO ORDERED.



                                                           Mark R. Hornak
                                                           Chief United States District Judge

     cc:    All counsel of record
